DETAILED ACTION
	In Reply filed on 03/03/2021 Claims 1, 3, 5- 17 are pending. Claims 8- 15 are withdrawn based on restriction requirement. Claims 1 and 5 are currently amended. Claims 2 and 4 are canceled. Claims 16- 17 are newly added. Claims 1, 3, 5- 7, and 16- 17 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5- 7, and 16- 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “from about 30 wt% to about 95 wt% by volume” in line 2. It is unclear whether the Applicant intends for the percentage to be in terms of weight or volume. 
The term "high-performance polyamides" in claim 1 is a relative term which renders the claim indefinite.  The term "high-performance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5- 7, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0182202 A1 (“Geving”) in view of US 2016/0100621 A1 (“Diaz”), as evidenced by NPL-1, NPL-2, and NPL-3.
Regarding claim 1, Geving teaches a composition comprising:
	From about 30% to about 95% by volume (Claim 17, 24 teach about 89.9 to about 90.4 wt% mild steel alloy; about 8 wt% tungsten carbide, and about 1.6 to about 2.1 wt% nylon polymer binder which corresponds to about 83.0 to about 85.8 vol% mild steel alloy; about 3.7 to about 3.8 vol% tungsten carbide, and about 10.4 to about 13.3 vol% nylon polymer binder. See Table 1 below) of a high melt temperature build material selected from the group consisting of metals, metal alloys, ceramics, metal-ceramic alloys, and polymers [0044] teaches metal powder being a steel alloy and can be a stainless, carbon, or a low alloy or mild steel [~1375°C MP]; [0047] teaches the powder blend including a high melting temperature fine particulate metallic, intermetallic, or ceramic; suitable high melting temperature materials include tantalum [3017°C MP], hafnium [2233°C MP], rhenium [3185°C MP], molybdenum [2623 °C MP], titanium aluminides, silicon carbide [2730 °C MP], tungsten carbide [2870 °C MP], boron carbide [2763 °C MP], alumina [2072 °C MP]), wherein if the build material is the polymer, the polymer is selected from the group consisting of polyamide-imides, high-performance polyamides, polyimides, polyketones, polysulfone derivatives, fluoropolymers, polyetherimides, polybenzimidazoles, polybutylene terephthalates, polyphenvl sulfides, polystvrene, svndiotactic polystyrene, and combinations thereof;
	a first low melt temperature binder having a melting temperature from about 50°C to about 249°C in the form of powder ([0046] teaches the polymeric binder system is selected from, for example, polyethylene, polypropylene, and combinations thereof; where the polymeric binder must melt between about 75°C and about 200°C; [0049] teaches polymeric binder particles); and
	a second low melt temperature binder having a melting temperature from about 50°C to about 249°C in the form of a powder ([0046] teaches the polymeric binder system is selected from, for example, polyethylene, polypropylene, nylon 11, nylon 12, and combinations thereof ,where the polymeric binder must melt between about 75°C and about 200°C; [0049] teaches polymeric binder particles).
Geving does not explicitly teach the first low melt temperature binder melts at a temperature that is different from the second low melt temperature binder.
Diaz teaches the first low melt temperature binder melts at a temperature that is different from the second low melt temperature binder [0025- 0028].
Diaz – [0028]).

Table 1
min
max
density
Source
min
max

wt%
wt%
g/cm^3

vol%
vol%
mild steel alloy
89.9
90.4
7.87
1
83.0
85.8
tungsten carbide
8
8
15.63
2
3.7
3.8
polymer binder
1.6
2.1
1.15
3
10.4
13.3



Regarding claim 3, Geving teaches the first low melt temperature binder and the second low melt temperature binder are independently selected from the group consisting of polypropylene, polyethylene, low density polyethylene, high density polyethylene, polyethylene oxide, polyethylene glycol, acrylonitrile butadiene styrene, polystyrene, styrene-acrylonitrile resin, polyphenyl ether, polyamide 11, polyamide 12, polymethyl pentene, polyoxymethylene, polyethylene terephthalate, polybutylene terephthalate, polyvinylidene fluoride, polytetrafluoroethylene, perfluoroalkoxy alkane, polyphenylene sulfide, and polyether ether ketone ([0046] teaches the polymeric binder system is selected from, for example, polyethylene, polypropylene, nylon 11, nylon 12 and combinations thereof).

Regarding claim 5, Geving teaches the first low melt temperature binder and the second low melt temperature binder are present in the composition at a lower percentage ([0025, 0046, 0059] and Claim 17).
Geving does not explicitly teach binders in an amount ranging from about 1% to about 6% by volume.
However, Geving does teach employing a lower percentage of binder material to increase strength of the part formed [0025] and it would have been obvious to one of ordinary skill in the art before the effective filing date to have optimize the binder volume percentage to be between 1% to 6% by volume since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the binder volume percentage for the purpose of increasing the strength of the part formed from the laser sintering process (Geving – [0025]). See MPEP 2144.05 (II) and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) for further details.

Regarding claim 6, Geving teaches the low melt temperature binder being a polymer ([0046] teaches the polymeric binder system is selected from, for example, polyethylene, polypropylene, nylon 11, nylon 12, and combinations thereof).
Diaz teaches the first low melt temperature binder and the second low melt temperature binder are crystalline ([0023] teaches the binder being in a partially amorphous state which can include crystalline phases).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the composition of Geving to incorporate the crystalline binders as taught by Diaz motivated by ensuring quick melting (Diaz – [0023]).


Regarding claim 7, Geving teaches the low melt temperature binder being a polymer ([0046] teaches the polymeric binder system is selected from, for example, polyethylene, polypropylene, nylon 11, nylon 12, and combinations thereof).
Diaz teaches the first low melt temperature binder and the second low melt temperature binder are a non-crystalline polymer ([0023] teaches the binder being in an amorphous state which is at least partially non-crystalline).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the composition of Geving to incorporate the crystalline binders as taught by Diaz motivated by the reason(s) set forth in claim 6.

Regarding claim 17, Geving teaches wherein the build material is selected from the group consisting of metals, metal alloys, ceramics, metal-ceramic alloys, or a combination thereof [0044, 0047].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0182202 A1 (“Geving”) and US 2016/0100621 A1 (“Diaz”), as evidenced by NPL-1, NPL-2, and NPL-3, as applied to claim 1, further in view of US 2014/0286813 A1 (“Guo”)
	Regarding claim 16, Geving does not explicitly teach the high melt temperature build material has a melting temperature from about 2,500 °C to about 3,400 °C.
	Guo teaches a conventional method which uses low melting point binders such as nylon with high melting point metal or alloys such as molybdenum, tungsten, tantalum or their alloys ([0001, 0004] tantalum [MP = 3017°C] and molybdenum [MP = 2623 °C]).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the high melt temperature build material of Geving with the high melt temperature build material of Guo because this is a substitution of equivalent elements yielding Geving – [0007]; Guo – [0001- 0004]).

Response to Arguments
Applicant's arguments filed 02/23/2021 & 03/03/2021 have been fully considered but they are not persuasive.
First, the Applicant argues that the cited references do not teach or suggest the claimed composition from about 30 wt% to about 95 wt% of the claimed high melt temperature build materials. Applicant also submits that Geving does not indicate that the metal powder or the polymeric binder materials have a melting temperature within the claimed range. 
The Examiner respectfully disagrees with this argument. First, the Applicant claims “from about 30 wt% to about 95 wt% by volume.” It is unclear whether this limitation was intended to be wt% or vol%. However, since the instant specification does not provide support for a wt%, the Examiner is interpreting the limitation as being in terms of vol%. Second, Geving does teach this limitation. See Claim 17, 24 of Geving and Table 1 above. Therefore, the Applicant’s argument is not persuasive.

The Applicant argues that one skilled in the art would have no motivation to review the teachings of Diaz to arrive at the claimed composition and would not combine these references as asserted. The Applicant argues that one skilled in the art would have no reason other than hindsight to select the combination of the first low melt temperature binder and the second low melt temperature binder having different melting points for use in the composition of Geving. Applicant argues that Geving does not indicate that there is any advantage to utilizing two binders as part of the polymeric binder system.


The Applicant poses the question: Given the narrow preferred temperature difference for melting and freezing or recrystallizing, why would one skilled in the art incorporate a second binder having a different melt temperature into the polymeric binder system of Geving? The Applicant poses a second question: Why would one skilled in the art believe that good results from mixing food edible binders would provide comparable and transferable results with respect to non-food safe binders?
In response to the first question the Examiner submits that Geving already discusses combining multiple binders in paragraph [0046]. The melt temperature range of the binder(s) must be between 75°C and 200°C according to [0046] of Geving. One skilled in the art would have found it obvious to use a second binder having a different melt temperature into the polymeric binder system of Geving because doing so would help allow an increased heat transfer from the laser into the higher melting ingredients of the binder system, thus resulting in an increased area of sintered material and hence stronger objects in paragraph (Diaz – [0028]). Again, this teaching from Diaz is not bound to food safe materials and may be applied to any 
In response to the second question the Examiner submits reiterates the above arguments that one skilled in the art would be motivated to modify Geving to incorporate the different melting temperature binders of Diaz in order to help allow an increased heat transfer from the laser into the higher melting ingredients of the binder system, thus resulting in an increased area of sintered material and hence stronger objects in paragraph (Diaz – [0028]). There would be an expectation of success when modifying Geving to incorporate the different melting temperature binders as taught in Diaz because the phenomenon of heat transfer from the laser into the higher melting ingredients is not bound to food safe materials. The Examiner takes the position that this phenomenon taught in Diaz is applicable to any binder and build materials composition intended for laser sintering. The Applicant proffers no evidence to the contrary. Instead, Applicant merely presents arguments. Argument does not replace where evidence is necessary. MPEP 2145(I). Therefore, the Examiner must maintain the position that one of ordinary skill in the art would find the motivation of Diaz being applicable to the composition disclosed in Geving.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1https://amesweb.info/Materials/Density_of_Steel.aspx#:~:text=The%20theoretical%20density%20of%20mild,3%20and%20lb%2Fin3. NPL-1. Page 1.
        2 https://en.wikipedia.org/wiki/Tungsten_carbide. NPL-2. Page 3.
        3 https://en.wikipedia.org/wiki/Nylon. NPL-3. Page 1.